                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


HEATHER VERONICA BOWYER,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 5:19-cv-00115

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER


       By Standing Order (Document 4) entered on February 15, 2019, this action was referred

to the Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court

of proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On August 12, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 19) wherein it is recommended that this Court deny the Plaintiff’s

request for judgment on the pleadings (Document 17), grant the Defendant’s request to affirm the

final decision of the Commissioner (Document 18), affirm the final decision of the Commissioner,

and dismiss this action from the Court’s docket. Objections to the Magistrate Judge’s Proposed

Findings and Recommendation were due by August 29, 2019.

       Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the


                                               1
factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149-

50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (holding that districts courts

may adopt proposed findings and recommendations without explanation in the absence of

objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s request for judgment on the pleadings

(Document 17) be DENIED, the Defendant’s request to affirm the final decision of the

Commissioner (Document 18) be GRANTED, the final decision of the Commissioner be

AFFIRMED, and this action be DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Aboulhosn, counsel of record, and any unrepresented party.

                                              ENTER:         September 4, 2019




                                                 2
